department of the treasury internal_revenue_service washington d c z tax_exempt_and_government_entities_division jul uniform issue list tep rats re request for waiver of minimum_funding_standard for the pension_plan the plan’ company ein dear mr this letter constitutes notice that your request for a waiver of the required minimum_funding contribution for the plan for plan_year ending date has been granted subject_to the conditions listed below this waiver is for the unpaid required minimum contribution for the above listed plan_year all waiver amortization payments representing the waiver must be paid as stated under sec_412 of the internal_revenue_code the code starting with the quarterly contribution due_date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through date on or before february of the year following each respective plan_year under sec_412 c of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company provides verification of payment of all contributions described above in a timely manner to the internal_revenue_service using the following address or fax number irs-ep classification chris huxtable north eighth street room richmond va fax you agreed to these conditions in a letter dated date if any of these conditions are not satisfied the waiver will be retroactively null and void the company is a community hospital the temporary substantial business hardship is due to a number of factors among them a decrease in patient volume outdated facilities and equipment and decrease in reimbursement rate to address these difficulties the company has implemented a comprehensive recovery program the recovery program focuses primarily on expense management and cash_flow initiating new lines of services and enhancing revenue growth in existing lines of service through implementation of the plan the company has reduced expenses significantly your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase benefits or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb - we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois lf you wish to inquire about this ruling please contact please address alll correspondence to se t ep ra t2 sincerely mw pts william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
